DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 11, 2022.
Claims 1-2, 4, and 6-15 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 9, and 14 are independent. As a result claims 1-2, 4, and 6-15 are pending in this office action.


Response to Arguments
Applicant's arguments filed July 11, 2022 regarding the rejection of claims 1, 9, and 14 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding amended claims 1, 9, and 14 Onusko does not teach or suggest the underlined portion of the following limitation, wherein at least one electronic tagging circuit is assigned to the at least two electronic extraction circuits, the at least one electronic tagging circuit being configured to tag the decoded data fragments of the different data streams based on a unitary tagging data model, thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, wherein the tag according to the unitary tagging data model defines a relation between the data fragments originating from the different data streams, wherein the at least one electronic aggregation circuit is connected with the at least two electronic extraction circuits as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claims 1, 7, and 13 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using a new reference, Zeng et al. (US 2019/0108282) (hereinafter Zeng).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2011/0107273) (hereinafter Ranganathan) in view of Pogorelik et al. (US 2017/0374402), hereinafter (Pogorelik), and in further view of  Zeng et al. (US 2019/0108282) (hereinafter Zeng). 

Regarding claim 1, Ranganathan teaches a system comprising at least two extraction circuits and at least one electronic aggregation circuit (see Figs. 4A-B, para [0036, 0038], discloses single flow patterns (extraction circuits) and Mario planner (aggregation circuit)), wherein the at least two electronic extraction circuits are configured to process at least two different data streams received via respective inputs (see Figs. 4A-B, para [0036, 0039-0040], discloses different single flow patterns with tagged composites (different data streams) that have respective defined parameters); and wherein the at least one electronic aggregation circuit  is configured to receive the tagged data fragments from the at least two extraction circuits (see Figs. 4A-B, para [0036, 0038], discloses Mario planner (aggregation circuit) receiving component descriptions tags (tagged data fragments) from single flow patterns (extraction  circuits) with tagged composites), and the electronic aggregation circuit being configured to combine the tagged data fragments received from the at least two electronic extraction circuits to one session data (see Figs. 4A-B, para [0035-0036], para [0039,0041], discloses aggregating component description tags received from respective single flow patterns when Mario planner generates plannable component descriptions with component restraints to compose flow for respective end-user goals (session data)).
Ranganathan does not explicitly teach wherein at least one electronic decoding circuit is assigned to the at least two electronic extraction circuits, the at least one electronic decoding circuit being configured to decode data fragments of the data stream, wherein at least one electronic tagging circuit is assigned to the at least two electronic extraction circuits, the at least one electronic tagging circuit being configured to tag the decoded data fragments of the different data streams based on a unitary tagging data model, thereby providing tagged data fragments, wherein the at least one electronic aggregation circuit is connected with the at least two electronic extraction circuits.
Pogorelik teaches wherein at least one electronic decoding circuit is assigned to the at least two electronic extraction circuits, the at least one electronic decoding circuit being configured to decode data fragments of the data stream (see Figs. 1-2, para [0016], para [0028], discloses a decoder (decoding circuit) to decode respective content streams (different data streams) received via selected streams as shown in Fig. 2 of audio stream paths and video stream paths into time-series of image and sound for speech and image recognition (data fragments)).
Ranganathan/Pogorelik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to utilize a decoding circuit to decode data fragments from disclosure of Pogorelik. The motivation to combine these arts is disclosed by Pogorelik as “provides a robust and ever-improving mechanism by which to correctly gauge user interest in content not currently visible to users” (para [0014]) and utilizing a decoding circuit to decode data fragments is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Ranganathan/Pogorelik do not explicitly teach herein at least one electronic tagging circuit is assigned to the at least two electronic extraction circuits, the at least one electronic tagging circuit being configured to tag the decoded data fragments of the different data streams based on a unitary tagging data model, thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, which defines a relation between the data fragments originating from the different data streams, wherein the at least one electronic aggregation circuit is connected with the at least two electronic extraction circuits.
Zeng teaches wherein at least one electronic tagging circuit is assigned to the at least two electronic extraction circuits, the at least one electronic tagging circuit being configured to tag the decoded data fragments of the different data streams based on a unitary tagging data model (see Fig. 2, Figs. 5-6, para [0067-0068], discloses entity linking of a parsed search query that identifies portions of the search query that correspond to a  respective unique entity (data fragments) of a social graph (see unitary tagging data model), tagging the unique entities of the social graph referenced in the search query based on unique entities identified in entity linking, as shown in Figs. 6  different data streams), thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, wherein the tag according to the unitary tagging data model defines a relation between the data fragments originating from the different data streams, wherein the at least one electronic aggregation circuit is connected with the at least two electronic extraction circuits (see Fig. 2, Figs. 5-6, para [0041], para [0067-0068], discloses tagging of social graph entities, trending topics referred to as unique entities according to social graph, in which a relation between the unique entities is defined based on context of a search query analyzed abased on entities identified in various data sources).
Ranganathan/Pogorelik/Zeng are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan/Pogorelik to tag data of different data streams based on unitary tagging data model  from disclosure of Zeng. The motivation to combine these arts is disclosed by Zeng as “may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements” (para [0051]) and tagging data of different data streams based on unitary tagging data model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Ranganathan teaches a method comprising: receiving, via an aggregation circuit, the tagged data fragments from at least two extraction circuits (see Figs. 4A-B, para [0036, 0038], discloses single flow patterns (extraction circuits) and Mario planner (aggregation circuit), receiving component descriptions tags (tagged data fragments) from single flow patterns with tagged composites), and combining, via the aggregation circuit, the tagged data fragments to one session data (see Figs. 4A-B, para [0035-0036], para [0039,0041], discloses combining component description tags received from single flow patterns when Mario planner generates plannable component descriptions with component restraints to compose flow for respective end-user goals (session data)). 
Ranganathan does not explicitly teach decoding different data streams received by different extraction circuits, thereby providing decoded single data fragments, tagging the decoded single data fragments, thereby providing tagged data fragments.
Pogorelik teaches decoding different data streams received by different extraction circuits, thereby providing decoded single data fragments (see Figs. 1-2, para [0016], para [0028], discloses decoding respective content streams (different data streams) received via selected streams as shown in Fig. 2 of audio stream paths and video stream paths into time-series of image and sound for speech and image recognition (single data fragments)).
Ranganathan/Pogorelik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to utilize a decoding circuit to decode data fragments from disclosure of Pogorelik. The motivation to combine these arts is disclosed by Pogorelik as “provides a robust and ever-improving mechanism by which to correctly gauge user interest in content not currently visible to users” (para [0014]) and utilizing a decoding circuit to decode data fragments is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Ranganathan/Pogorelik do not explicitly teach tagging the decoded single data fragments, thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, which defines a relation between the data fragments originating from the different data streams.
Zeng teaches tagging the decoded single data fragments, thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, wherein the tag according to the unitary tagging data model defines a relation between the data fragments originating from the different data streams (see Fig. 2, Figs. 5-6, para [0041], para [0067-0068], discloses tagging of social graph entities, trending topics referred to as unique entities (data fragments) according to social graph (unitary tagging data model), in which a relation between the unique entities is defined based on context of a search query analyzed abased on entities identified in various data sources).
Ranganathan/Pogorelik/Zeng are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan/Pogorelik to tag data of different data streams based on unitary tagging data model  from disclosure of Zeng. The motivation to combine these arts is disclosed by Zeng as “may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements” (para [0051]) and tagging data of different data streams based on unitary tagging data model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Ranganathan teaches a system for analyzing and interpreting at least one data stream, the system comprising at least two electronic extraction circuits and at least one electronic aggregation circuit (see Figs. 4A-B, para [0036, 0038], discloses single flow patterns (extraction circuits) and Mario planner (aggregation circuit)), wherein the at least one electronic aggregation circuit is configured to receive the tagged data fragments from the at least two electronic extraction circuits processing the different data streams (see Fig. 2, Figs. 5-6, para [0067-0068], discloses entity linking of a parsed search query that identifies portions of the search query that correspond to a  respective unique entity (data fragments) of a social graph (see unitary tagging data model), tagging the unique entities of the social graph referenced in the search query based on unique entities identified in entity linking, as shown in Figs. 6  different data streams), and the electronic aggregation circuit being configured to combine the tagged data fragments received from the at least two extraction circuits to one session data (see Figs. 4A-B, para [0035-0036], para [0039,0041], discloses aggregating component description tags received from respective single flow patterns when Mario planner generates plannable component descriptions with component restraints to compose flow for respective end-user goals (session data)).
Ranganathan does not explicitly teach wherein each of the at least two electronic extraction circuits comprises an electronic decoding circuit as well as a corresponding electronic tagging circuit, wherein the respective electronic decoding circuit is configured to identify and extract single data fragments of a data stream processed by the corresponding electronic extraction circuit, and wherein the respective electronic tagging circuit is configured to tag the single data fragments extracted, thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, which defines a relation between the data fragments originating from the different data streams.
Pogorelik teaches wherein the respective electronic decoding circuit is configured to identify and extract single data fragments of a data stream processed by the corresponding electronic extraction circuit (see Figs. 1-2, para [0016], para [0028], discloses a decoder (decoding circuit) to decode respective content streams (different data streams) received via selected streams as shown in Fig. 2 of audio stream paths and video stream paths into time-series of image and sound for speech and image recognition (data fragments)).
Ranganathan/Pogorelik are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan to utilize a decoding circuit to decode data fragments from disclosure of Pogorelik. The motivation to combine these arts is disclosed by Pogorelik as “provides a robust and ever-improving mechanism by which to correctly gauge user interest in content not currently visible to users” (para [0014]) and utilizing a decoding circuit to decode data fragments is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Ranganathan/Pogorelik do not explicitly teach wherein each of the at least two electronic extraction circuits comprises an electronic decoding circuit as well as a corresponding electronic tagging circuit, wherein the respective electronic tagging circuit is configured to tag the single data fragments extracted, thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, which defines a relation between the data fragments originating from the different data streams
Zeng teaches wherein each of the at least two electronic extraction circuits comprises an electronic decoding circuit as well as a corresponding electronic tagging circuit, wherein the respective electronic tagging circuit is configured to tag the single data fragments extracted (see Figs. 1-2, Fig. 5, para [0076-0078], para [0117], discloses metadata tagging of context-aware content using semantic analysis of archived electronically stored information such as emails, unified communication and collaboration services (different data streams), tagging communication objects that are partitioned and segregated data (data fragments) of the electronically stored information based on interaction transcript model (unitary tagging data model) and tagging communication objects by data ranges), thereby providing tagged data fragments, wherein the extracted data fragments comprise a tag according to the unitary tagging data model, wherein the tag according to the unitary tagging data model defines a relation between the data fragments originating from the different data streams (see Fig. 2, Figs. 5-6, para [0041], para [0067-0068], discloses tagging of social graph entities, trending topics referred to as unique entities according to social graph, in which a relation between the unique entities is defined based on context of a search query analyzed abased on entities identified in various data sources).
Ranganathan/Pogorelik/Zeng are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ranganathan/Pogorelik to tag data of different data streams based on unitary tagging data model  from disclosure of Zeng. The motivation to combine these arts is disclosed by Zeng as “may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements” (para [0051]) and tagging data of different data streams based on unitary tagging data model is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Ranganathan/Pogorelik/Zeng teaches a system of claim 1.
Ranganathan further teaches wherein the electronic aggregation circuit is configured to output the session data encompassing the tagged data fragments extracted and tagged by the at least two electronic extraction circuits (see Figs. 4A-B, Fig. 6, para [0039-0041], para [0056], discloses outputting domain specific tag hierarchy based on different set of tags that specify user goals).

Regarding claim 4, Ranganathan/Pogorelik/Zeng teaches a system of claim 1.
Ranganathan does not explicitly teach wherein the at least two electronic extraction circuits each comprise at least one decoding circuit.
Pogorelik teaches wherein the at least two electronic extraction circuits each comprise at least one decoding circuit (see Figs. 1-2, para [0016], para [0028], discloses audio and video streams with decoder to decode stream data into time-series of image and sounds).

Regarding claim 6, Ranganathan/Pogorelik/Zeng teaches a system of claim 1.
Ranganathan further teaches wherein the at least two electronic extraction circuits each comprise at least one tagging circuit (see Fig. 4A, para [0036], para [0157], discloses flow pattern with tagged composites (tagging circuit)).

Regarding claim 7, Ranganathan/Pogorelik/Zeng teaches a system of claim 1.
Ranganathan does not explicitly teach wherein the at least one electronic decoding circuit and the at least one electronic tagging circuit are connected with each other.
Zeng teaches wherein the at least one electronic decoding circuit and the at least one electronic tagging circuit are connected with each other (see Fig. 10, para [0092], discloses  encoding term embeddings to generated query embedding representing search query and decoding query embedding).

Regarding claim 8, Ranganathan/Pogorelik/Zeng teaches a system of claim 1.
Ranganathan further teaches wherein a tag assigned to a single data fragment defines a relation between data fragments (see Fig. 4B, Fig. 6, para [0038], para [0055-0056], discloses tag hierarchy defining relationships amongst tags and sub-tags).

Regarding claim 10, Ranganathan/Pogorelik/Zeng teaches a method of claim 9.
Ranganathan does not explicitly teach wherein each of the extraction circuits decodes data fragments of a data stream received.
Pogorelik teaches wherein each of the extraction circuits decodes data fragments of a data stream received (see Figs. 1-2, para [0016], para [0028], discloses audio and video streams with decoder to decode stream data into time-series of image and sounds).

Regarding claim 11, Ranganathan/Pogorelik/Zeng teaches a method of claim 9.
Ranganathan does not explicitly teach wherein each of the extraction circuits tags the data fragments decoded in order to obtain tagged data fragments.
Zeng teaches wherein each of the extraction circuits tags the data fragments decoded in order to obtain tagged data fragments (see Fig. 10, Fig. 12,  para [0060], para [0076], discloses grammar query translated into a query command that is constructed based on parsing of search query, in which the parse query identifies particular unique entities referenced in search query and tag the identified entities, linking entities). 

Regarding claims 12 and 13, Ranganathan/Pogorelik/Zeng teach a system of claim 1 and method of claim 9.
Ranganathan/Pogorelik does not explicitly teach wherein at least two of the electronic circuits are portions of a processor or a microprocessor.
Zeng teaches wherein at least two of the electronic circuits are portions of a processor or a microprocessor (see Fig. 13, para [0102, 0107], discloses electronic circuits are portions of a processor).

Regarding claim 15, Ranganathan/Pogorelik/Zeng teach a system of claim 14.
Ranganathan does not explicitly teach wherein at least two of the electronic circuits are portions of a processor or a microprocessor.
Zeng teaches wherein at least two of the electronic circuits are portions of a processor or a microprocessor (see Fig. 13, para [0102, 0107], discloses electronic circuits are portions of a processor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159